EXHIBIT 10.2
 
SECURITY AGREEMENT
 
This Security Agreement (this “Security Agreement”), dated as of June 24, 2013,
is executed by Tauriga Sciences, Inc., a Florida corporation (“Debtor”), in
favor of Typenex Co-Investment, LLC, an Illinois limited liability company
(“Secured Party”).
 
A.           Debtor has issued to Secured Party a certain Secured Convertible
Promissory Note of even date herewith, as may be amended from time to time, in
the original face amount of $555,000.00 (the “Note”).
 
B.           In order to induce Secured Party to extend the credit evidenced by
the Note, Debtor has agreed to enter into this Security Agreement and to grant
Secured Party the security interest in the Collateral (as defined below).
 
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:
 
1. Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:
 
“Collateral” has the meaning given to that term in Section 2 hereof.
 
“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
know-how, inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.
 
“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.
 
“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor to Secured Party or any
affiliate of Secured Party of every kind and description, now existing or
hereafter arising, whether created by the Note, this Security Agreement, that
certain Securities Purchase Agreement of even date herewith, entered into by and
between Debtor and Secured Party (the “Purchase Agreement”), any other
Transaction Documents (as defined in the Purchase Agreement), any modification
or amendment to any of the foregoing, guaranty of payment or other contract or
by a quasi-contract, tort, statute or other operation of law, whether incurred
or owed directly to Secured Party or as an affiliate of Secured Party or
acquired by Secured Party or an affiliate of Secured Party by purchase, pledge
or otherwise, (b) all costs and expenses, including attorneys’ fees, incurred by
Secured Party or any affiliate of Secured Party in connection with the Note or
in connection with the collection or enforcement of any portion of the
indebtedness, liabilities or obligations described in the foregoing clause (a),
(c) the payment of all other sums, with interest thereon, advanced in accordance
herewith to protect the security of this Security Agreement, and (d) the
performance of the covenants and agreements of Debtor contained in this Security
Agreement and all other Transaction Documents.
 
 
1

--------------------------------------------------------------------------------

 
 
“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established, and (b) Liens in favor of Secured Party
under this Security Agreement or arising under the other Transaction Documents.
 
“UCC” means the Uniform Commercial Code as in effect in the State of Florida
from time to time.
 
Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.
 
2. Grant of Security Interest.  As security for the Obligations, Debtor hereby
pledges to Secured Party and grants to Secured Party a security interest in all
right, title, interest, claims and demands of Debtor in and to the property
described in Schedule A hereto, and all replacements, proceeds, products, and
accessions thereof (collectively, the “Collateral”).
 
3. Authorization to File Financing Statements. Debtor hereby irrevocably
authorizes Secured Party at any time and from time to time to file in any filing
office in any Uniform Commercial Code jurisdiction or other jurisdiction of
Debtor or its subsidiaries (including without limitation Florida and
Connecticut) any financing statements or documents having a similar effect and
amendments thereto that provide any other information required by the Uniform
Commercial Code (or similar law of any non-United States jurisdiction, if
applicable) of such state or jurisdiction for the sufficiency or filing office
acceptance of any financing statement or amendment, including whether Debtor is
an organization, the type of organization and any organization identification
number issued to Debtor. Debtor agrees to furnish any such information to
Secured Party promptly upon Secured Party’s request.
 
4. General Representations and Warranties.  Debtor represents and warrants to
Secured Party that (a) Debtor is the owner of the Collateral and that no other
person has any right, title, claim or interest (by way of Lien or otherwise) in,
against or to the Collateral, other than Permitted Liens, and (b) upon the
filing of UCC-1 financing statements with the Florida Secretary of State,
Secured Party shall have a perfected first-position security interest in the
Collateral to the extent that a security interest in the Collateral can be
perfected by such filing, except for Permitted Liens.
 
5. Additional Covenants.  Debtor hereby agrees:
 
5.1. to perform all acts that may be necessary to maintain, preserve, protect
and perfect in the Collateral, the Lien granted to Secured Party therein, and
the perfection and priority of such Lien, except for Permitted Liens;
 
5.2. to procure, execute (including endorse, as applicable), and deliver from
time to time any endorsements, assignments, financing statements, certificates
of title, and all other instruments, documents and/or writings reasonably deemed
necessary or appropriate by Secured Party to perfect, maintain and protect
Secured Party’s Lien hereunder and the priority thereof;
 
5.3. to provide at least fifteen (15) days prior written notice to Secured Party
of any of the following events: (a) any changes or alterations of Debtor’s name,
(b) any changes with respect to Debtor’s address or principal place of business,
or (c) the formation of any subsidiaries of Debtor;
 
5.4. upon the occurrence of an Event of Default (as defined in the Note) under
the Note and, thereafter, at Secured Party’s request, to endorse (up to the
outstanding amount under such promissory notes at the time of Secured Party’s
request), assign and deliver any promissory notes included in the Collateral to
Secured Party, accompanied by such instruments of transfer or assignment duly
executed in blank as Secured Party may from time to time specify;
 
 
2

--------------------------------------------------------------------------------

 
 
5.5. to the extent the Collateral is not delivered to Secured Party pursuant to
this Security Agreement, to keep the Collateral at the principal office of
Debtor, and not to relocate the Collateral to any other locations without
providing at least thirty (30) days prior written notice to Secured Party;
 
5.6. not to sell or otherwise dispose, or offer to sell or otherwise dispose, of
the Collateral or any interest therein (other than inventory in the ordinary
course of business); and
 
5.7. not to, directly or indirectly, allow, grant or suffer to exist any Lien
upon any of the Collateral, other than Permitted Liens.
 
6. Authorized Action by Secured Party.  Debtor hereby irrevocably appoints
Secured Party as its attorney-in-fact (which appointment is coupled with an
interest) and agrees that Secured Party may perform (but Secured Party shall not
be obligated to and shall incur no liability to Debtor or any third party for
failure so to do) any act which Debtor is obligated by this Security Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing suit in Secured Party’s own name to enforce any Intellectual
Property; (d) endorse Debtor’s name on all applications, documents, papers and
instruments necessary or desirable for Secured Party in the use of any
Intellectual Property; (e) grant or issue any exclusive or non-exclusive license
under any Intellectual Property to any person or entity; (f) assign, pledge,
sell, convey or otherwise transfer title in or dispose of any Intellectual
Property to any person or entity; (g) cause the Commissioner of Patents and
Trademarks, United States Patent and Trademark Office (or as appropriate, such
equivalent agency in foreign countries) to issue any and all patents and related
rights and applications to Secured Party as the assignee of Debtor’s entire
interest therein; (h) file a copy of this Security Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Security
Agreement; provided, however, that Secured Party shall not exercise any such
powers granted pursuant to clauses (a) through (g) above prior to the occurrence
of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default. The powers conferred on Secured Party under
this Section 6 are solely to protect its interests in the Collateral and shall
not impose any duty upon it to exercise any such powers. Secured Party shall be
accountable only for the amounts that it actually receives as a result of the
exercise of such powers, and neither Secured Party nor any of its stockholders,
directors, officers, managers, employees or agents shall be responsible to
Debtor for any act or failure to act, except with respect to Secured Party’s own
gross negligence or willful misconduct. Nothing in this Section 6 shall be
deemed an authorization for Debtor to take any action that it is otherwise
expressly prohibited from undertaking by way of other provision of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
7. Default and Remedies.
 
7.1. Default.  Debtor shall be deemed in default under this Security Agreement
upon the occurrence of an Event of Default (as defined in the Note).
 
7.2. Remedies.  Upon the occurrence of any such Event of Default, Secured Party
shall have the rights of a secured creditor under the UCC, all rights granted by
this Security Agreement and by law, including, without limiting the foregoing,
(a) the right to require Debtor to assemble the Collateral and make it available
to Secured Party at a place to be designated by Secured Party, and (b) the right
to take possession of the Collateral, and for that purpose Secured Party may
enter upon premises on which the Collateral may be situated and remove the
Collateral therefrom.  Debtor hereby agrees that fifteen (15) days’ notice of a
public sale of any Collateral or notice of the date after which a private sale
of any Collateral may take place is reasonable.  In addition, Debtor waives any
and all rights that it may have to a judicial hearing in advance of the
enforcement of any of Secured Party’s rights and remedies hereunder, including,
without limitation, Secured Party’s right following an Event of Default to take
immediate possession of Collateral and to exercise Secured Party’s rights and
remedies with respect thereto. Secured Party may also have a receiver appointed
to take charge of all or any portion of the Collateral and to exercise all
rights of Secured Party under this Security Agreement.  Secured Party may
exercise any of its rights under this Section 7.2 without demand or notice of
any kind.  The remedies in this Security Agreement, including without limitation
this Section 7.2, are in addition to, not in limitation of, any other right,
power, privilege, or remedy, either in law, in equity, or otherwise, to which
Secured Party may be entitled.  No failure or delay on the part of Secured party
in exercising any right, power, or remedy will operate as a waiver thereof, nor
will any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.  All of Secured
Party’s rights and remedies, whether evidenced by this Security Agreement or by
any other agreement, instrument or document shall be cumulative and may be
exercised singularly or concurrently.
 
7.3. Standards for Exercising Rights and Remedies. To the extent that applicable
law imposes duties on Secured Party to exercise remedies in a commercially
reasonable manner, Debtor acknowledges and agrees that it is not commercially
unreasonable for Secured Party (a) to fail to incur expenses reasonably deemed
significant by Secured Party to prepare Collateral for disposition, (b) to fail
to obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (c) to fail to exercise collection remedies against account
debtors or other persons obligated on Collateral or to fail to remove liens or
encumbrances on or any adverse claims against Collateral, (d) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as Debtor, for expressions of interest in acquiring all or any
portion of the Collateral, (g) to hire one or more professional auctioneers to
assist in the disposition of Collateral, whether or not the Collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure Secured Party against risks of loss, collection or
disposition of Collateral or to provide to Secured Party a guaranteed return
from the collection or disposition of Collateral, or (l) to the extent deemed
appropriate by Secured Party, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist Secured Party
in the collection or disposition of any of the Collateral. Debtor acknowledges
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Secured Party would fulfill Secured Party’s duties
under the UCC in Secured Party’s exercise of remedies against the Collateral and
that other actions or omissions by Secured Party shall not be deemed to fail to
fulfill such duties solely on account of not being indicated in this Section.
Without limitation upon the foregoing, nothing contained in this Section shall
be construed to grant any rights to Debtor or to impose any duties on Secured
Party that would not have been granted or imposed by this Security Agreement or
by applicable law in the absence of this Section.
 
 
4

--------------------------------------------------------------------------------

 
 
7.4. Marshalling. Secured Party shall not be required to marshal any present or
future Collateral for, or other assurances of payment of, the Obligations or to
resort to such Collateral or other assurances of payment in any particular
order, and all of its rights and remedies hereunder and in respect of such
Collateral and other assurances of payment shall be cumulative and in addition
to all other rights and remedies, however existing or arising. To the extent
that it lawfully may, Debtor hereby agrees that it will not invoke any law
relating to the marshalling of Collateral which might cause delay in or impede
the enforcement of Secured Party’s rights and remedies under this Security
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.
 
7.5. Application of Collateral Proceeds.  The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:
 
(a) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;
 
(b) Second, to the payment to Secured Party of the amount then owing or unpaid
on the Note (to be applied first to accrued interest and second to outstanding
principal) and all amounts owed under any of the other Transaction Documents;
and
 
(c) Third, to the payment of the surplus, if any, to Debtor, its successors and
assigns, or to whosoever may be lawfully entitled to receive the same.
 
In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.
 
8. Miscellaneous.
 
8.1. Notices.  Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of:
 
(a) the date delivered, if delivered by personal delivery as against written
receipt therefor or by email to an executive officer, or by facsimile (with
successful transmission confirmation),
 
(b) the fifth Trading Day (as defined in the Purchase Agreement) after deposit,
postage prepaid, in the United States Postal Service (with delivery confirmation
or certified mail), or
 
 
5

--------------------------------------------------------------------------------

 
 
(c) the second Trading Day after mailing by domestic or international express
courier (e.g., FedEx), with delivery costs and fees prepaid,
 
in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
five (5) Trading Days’ advance written notice similarly given to each of the
other parties hereto):
 
 
Debtor:
Tauriga Sciences, Inc.

 
Attn: Seth M. Shaw

 
39 Old Ridgebury Road
Danbury, CT 06180



with a copy to (which shall not constitute notice):
 
 
Quick Law Group PC
Attn: Jeffrey M. Quick
1035 Pearl Street, Suite 403
Boulder, Colorado 80302

 
Secured Party: 
Typenex Co-Investment, LLC

 
Attn: John M. Fife

 
303 East Wacker Drive, Suite 1200

 
Chicago, Illinois 60601



 
With a copy to (which shall not constitute notice):



 
Hansen Black Anderson PLLC

 
Attn: Jonathan K. Hansen

 
2940 West Maple Loop Drive, Suite 103

 
Lehi, Utah 84043



8.2. Nonwaiver.  No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
 
8.3. Amendments and Waivers.  This Security Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.
 
 
6

--------------------------------------------------------------------------------

 
 
8.4. Assignment.  This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.
 
8.5. Cumulative Rights, etc.  The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder.  Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.
 
8.6. Partial Invalidity.  If any part of this Security Agreement is construed to
be in violation of any law, such part shall be modified to achieve the objective
of the parties to the fullest extent permitted and the balance of this Security
Agreement shall remain in full force and effect.
 
8.7. Expenses. Debtor shall pay on demand all reasonable fees and expenses,
including reasonable attorneys’ fees and expenses, incurred by Secured Party in
connection with the custody, preservation or sale of, or other realization on,
any of the Collateral or the enforcement or attempt to enforce any of the
Obligations which are not performed as and when required by this Security
Agreement.
 
8.8. Waiver of Jury Trial. EACH PARTY TO THIS SECURITY AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS SECURITY AGREEMENT OR
THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY.  THIS WAIVER EXTENDS
TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.
 
8.9. Entire Agreement. This Security Agreement and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.
 
8.10. Governing Law; Venue.  Except as otherwise specifically set forth herein,
the parties expressly agree that this Security Agreement shall be governed
solely by the laws of the State of Illinois, without regard to its principles of
conflict of laws. Debtor hereby expressly consents to the personal jurisdiction
of the state and federal courts located in or about Cook County, Illinois, for
any action or proceeding arising from or relating to this Security Agreement,
waives, to the maximum extent permitted by law, any argument that venue in any
such forum is not convenient, and agrees that any such action or proceeding
shall only be venued in such courts.
 
8.11. Counterparts.  This Security Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument.  Facsimile copies of signed signature pages will be
deemed binding originals.
 
8.12. Termination of Security Interest.  Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to Debtor. Upon such termination, Secured Party
hereby authorizes Debtor to file any UCC termination statements necessary to
effect such termination and Secured Party will execute and deliver to Debtor any
additional documents or instruments as Debtor shall reasonably request to
evidence such termination.
 
8.13. Time of the Essence. Time is expressly made of the essence of each and
every provision of this Agreement.
 
[Remainder of page intentionally left blank; signature page to follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Secured Party and Debtor have caused this Security Agreement
to be executed as of the day and year first above written.
 

  SECURED PARTY:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager
           
By:
/s/        John M. Fife, President  

 

 
DEBTOR:
 
Tauriga Sciences, Inc.
           
By:
/s/        Name:        Title:           

 
 
 
8

--------------------------------------------------------------------------------

 
 
SCHEDULE A
TO SECURITY AGREEMENT


Those certain Secured Buyer Notes (comprised of Secured Buyer Note #1, Secured
Buyer Note #2, Secured Buyer Note #3 and Secured Buyer Note #4) issued by
Secured Party in favor of Debtor on June 24, 2013, each in the initial principal
amount of $100,000, and any and all claims, rights and interests in any of the
above and all substitutions for, additions and accessions to and proceeds
thereof.
 
 
 
 
9
 
 

--------------------------------------------------------------------------------

 
 